Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-10 and 12-14 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter 
Step 1: Are the claims directed to a statutory category?  Yes, the claims are directed to a process.
Step 2A: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature.  
Specifically, the claim is directed the naturally occurring correlation between acetaminophen-protein adduct level with a reference value to diagnose acetaminophen-induced toxicity.  
Also, the claim is directed to an abstract idea because, the step of obtaining the level of one or more APAP-protein adduct, the step of comparing (as for example, comparing profile determined to a database and identifying matching entry) and providing a prognosis of toxicity based on a reference value; such steps are mental steps as they could be done by merely reviewing data mentally or use of a general computer. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation as "assessing, determining and predicting could be done by merely reviewing data mentally.
Step 2B:  Does the claim as a whole amounts to significantly more than the exception?  No.

The step of measuring the amount of acetaminophen-protein adduct are recited at a high level of generality such that it is not limited to any specific assay or testing technique.  Further such step is taught in the prior art well understood, purely conventional and routinely taken by others as cited above. 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be 
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Davern et al (Gastroenterology 2006, hereinafter, “Davern”) in view of Matthews et al (Drug Metabolism and Disposition 1996, hereinafter, “Matthews”) and Westermann et al  (Clin. Lab. 2002, hereinafter “Westermann”).
In regards to claims 1, 2, 5-8, 12 and 13, Davern discloses a method of measuring amount of acetaminophen-protein adduct in a serum sample (i.e. a biological sample)  from a subject suspected of having acetaminophen toxicity comprising measuring the total amount of acetaminophen-protein adduct by high-performance liquid chromatography with electrochemical detection (HPLC-EC) (page 690). Davern teaches measurement of acetaminophen-protein adduct and comparing with a reference value (page 690, 2nd paragraph of 1st col.), which indicates acetaminophen overdose and/or acetaminophen induced toxicity (page 691, Discussion). Davern 
Davan as discussed above, discloses HPLC detection of acetaminophen-protein adduct, but however, does not teach immunoassay detection utilizing antibody specific for acetaminophen protein adduct.
Matthews teaches that Acetaminophen-induced hepatotoxicity is believed to be mediated by covalent binding of the reactive metabolile N-acetyl-p-benzo-quinone imine to essential proteins in liver and the primary reaction of this metabolite with hepatic proteins is the formation of 3-(cysteine-S-yl)-acetaminophen adducts (Abstract).  Matthews teaches that immunoassay methods are very sensitive and specific that provides detection of the protein adduct utilizing antibody that recognizes the protein adduct with 3-(cysteine-S-yl)-acetaminophen (Abstract).
Westermann teaches detection of small molecule hapten epinephrine and norepinephrine by immunoassay and compared detection with HPLC method (see the title). From the comparison, Westermann concludes that immunoassay detection as compared to HPLC (e.g. ELISA) is highly specific with less interference, less time consuming, relatively simple, requires lower equipment cost and advantageous for analyzing numerous sample simultaneously (page 70).
Therefore, given the fact that immunoassay detection is more desirable than HPLC method of detection as the immunoassay method of detection is highly specific with 
In regards to claim 3, Davern teaches that highest levels of adducts were associated with the highest serum aminotransferase levels (page 690) and thus the detected acetaminophen-protein adduct includes acetaminophen-aminotransferase adduct. 
In regards to claim 9, Davern teaches measuring acetaminophen-protein adduct from a subject having acetaminophen hepatotoxicity (page 688, left col.).
In regards to claims 10 and 14, Davern teaches that highest levels of adducts were associated with the highest serum aminotransferase levels (page 690). Davern also teaches that covalent binding of NAPQ1 to cysteine groups on hepatocyte proteins forming acetaminophen-protein adducts that may be released into serum and thus the detected acetaminophen-protein adduct also includes acetaminophen-aminotransferase adduct absent showing otherwise by Applicants.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,351,897. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application are either fully disclosed or are obvious from the disclosed process of US patent ‘879. The process of detection of acetaminophen-protein adduct, the process of comparing with a reference value and relating the concentration to acetaminophen induced toxicity are fully disclosed throughout the claims 1-6 of us patent ‘897.
Response to argument
Applicant's arguments filed 08132021 have been fully considered and are persuasive to overcome the rejection under 35 USC §102 in view of the amendments, however, Applicant’s arguments have been rendered moot in view of the new grounds of rejection under 35 USC §103 as described in this office action. 
In regards to rejection under 35 USC §101, Applicant’s amendments and arguments are not persuasive to overcome the rejection. Applicants argued that claims 5 and 15 are amended to be solely directed to measuring the total amount of acetaminophen-protein adduct using an immunoassay comprising an antibody specific for N-acetyl-p-benzoquinone (NAPQI) bound to a protein through a 3-(cystein-S-yl) APAP (3-Cys-A)-protein linkage. Applicant argued that is was neither well-understood, routine nor conventional to use an antibody specific for N-acetyl-p- benzoquinone (NAPQI) bound to a protein through a 3-(cystein-S-yl) APAP (3-Cys-A)- protein linkage nor was it well-understood, routine or conventional to use the same to measure the total amount of acetaminophen-protein adduct.
However, as described in the rejections above, Matthews teaches that Acetaminophen-induced hepatotoxicity is believed to be mediated by covalent binding of the reactive metabolile N-acetyl-p-benzo-quinone imine to essential proteins in liver and the primary reaction of this metabolite with hepatic proteins is the formation of 3-(cysteine-S-yl)-acetaminophen adducts (Abstract).  Matthews also discloses detection of the N-acetyl-p-benzo-quinone adduct with protein utilizing antibody that recognizes the protein adduct with 3-(cysteine-S-yl)-acetaminophen. Furthermore, Applicant’s own admitted prior arts teaches that antibody based method to detect and APAP-
In regards to the rejection on the ground of nonstatutory double patenting, Applicant requested that the Office hold the rejection in abeyance until allowable subject matter is reached. However, the rejection has been maintained as no terminal disclaimer has been filed.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641